Citation Nr: 1705386	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, March 2007, and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and in December 2010 by the VA RO in Nashville, Tennessee.  

The Veteran testified at a July 2010 Travel Board hearing before the undersigned at the Nashville RO.  A transcript of the proceedings has been associated with the record.

The appeal was remanded in September 2010, June 2014, and August 2015 for additional evidentiary development.  

In March 2016, the Board denied the issue of entitlement to service connection for a lung disorder and remanded the issue of entitlement to a higher evaluation for GERD for issuance of a statement of the case (SOC).  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted a Joint Motion for Partial Remand that vacated and remanded the Board's March 2016 denial of service connection for a lung disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Partial Remand the parties agreed that the Board erred in not returning the December 2015 medical opinion for clarification.  The examiner opined that the Veteran's lung disease is not likely related to in-service vaccinations because "[m]edical research does not provide any evidence that vaccines cause respiratory problems either acutely or over the time."  The Veteran's service treatment records state that he participated in a live adenovirus vaccine study.  In July 2010, the Veteran's representative asserted that there was medical literature that showed long-term health effects from live type 4 adenovirus.  Specifically, he asserted that 90 percent of naval recruit participants had evidence of induced infection.  The December 2015 examiner did not specifically address this evidence or address live adenovirus vaccines.  Therefore, a remand is necessary to obtain a VA addendum medical opinion to address these contentions.

As noted in the prior March 2016 Remand, the Veteran filed a timely notice of disagreement (NOD) with an August 2015 rating decision that assigned a noncompensable initial disability for the Veteran's GERD.  When the Veteran has filed a timely NOD and VA has not issued a SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issue to the Agency of Originial Jursidiction (AOJ) so that the issues being sought for appeal may be readjudicated by the AOJ, and if the AOJ's disposition remains unfavorable, so that a SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  To date, a SOC addressing the claim for a higher evaluation for GERD has not been issued.  Accordingly, on remand, the AOJ should readjudicate the issue of entitlement to a compensable disability evaluation for GERD and, if adjudicated unfavorably, provide the Veteran with a SOC as to that issue. 

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the Veteran's claim for an initial compensable disability evaluation for GERD.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC and given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal of this issue to the Board.  38 C.F.R. § 20.302(b) (2016).  

2.  Request that the VA examiner who conducted the November 2015 VA examination and prepared the December 2015 opinion to provide an addendum medical opinion regarding the etiology of the Veteran's lung disorder.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion: 

Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's lung disorder had its onset in service or is otherwise related to service? 

In rendering this opinion, the VA examiner should specifically address the July 2010 statement from the Veteran's representative that asserts that there is medical literature that shows long-term health effects from live type 4 adenovirus.  The VA examiner should also address the assertion that 90 percent of naval recruit participants had evidence of induced infection. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




